 

Exhibit 10.2

 

February 19, 2013

 

Dr. Bornstein Ltd.

18 Reines St.

Tel Aviv, Israel

 

Re:  Investment in Bluesphere Corp.

 

Dear Dr. Bornstein:

 

This will confirm the terms on which you will invest in Bluesphere Corp
(“Bluesphere”). You will invest an aggregate of $75,000 in Bluesphere in three
instalments as follows: (i) $25,000 in March 2013, (ii) $25,000 in April 2013
and (iii) $25,000 in May 2013. For each instalment of $25,000, you will receive
10,000,000 shares of our common stock. These shares will be restricted and may
only be offered or sold pursuant to a registration statement under the
Securities Act of 1933, as amended, or an exemption therefrom. Please indicate
your acceptance of such terms by counter-signing where indicated below.

 

Yours truly,

 

Shlomi Palas, CEO

 

Agreed and accepted:       Dr. Bornstein Ltd.           Authorized Signatory  

 



 

